 RETAIL CLERKS UNION, LOCAL 5887Retail Clerks Union,Local 588, Retail Clerks Interna-tional Association,AFL-CIOand Geraldine Robe-son. Case 20-CA-10401Administrative Law Judge's finding that the Respondent violated Sec.8(aX3) bydischarging Robeson.APPENDIXDecember7, 1976 -DECISION AND ORDERBY CHAIRMAN MURPHY AND MEMBERSJENKINS ANDWALTHEROn August 27, 1976, Administrative Law JudgeJames T. Rasbury issued the attached Decision in thisproceeding. Thereafter, the Respondent filed excep-tions anda supporting brief, and the General Counseland Charging Party filed briefs in support of theAdministrative Law Judge's decision.Pursuantto the provisions of Section 3(b) of theNational LaborRelationsAct, as amended, theNational Labor Relations Board has delegated itsauthority in this proceeding to a three-member panel.The Board has considered the record and theattachedDecisionin light of the exceptions and briefsand has decided to affirm the rulings, findings,' andconclusionsof the Administrative Law Judge and toadopt his recommended Order as modified herein.2ORDERPursuant to Section 10(c) of the National LaborRelationsAct,as amended, the National LaborRelations Board adopts as its Order the recommend-edOrder of the Administrative Law Judge asmodified below, and hereby orders that the Respon-dent,Retail Clerks Union, Local 588, Retail ClerksInternationalAssociation,AFL-CIO, Sacramento,California, its officers, agents, and representatives,shall take the action set forth in the recommendedOrder as so modified:1.Substitute the following for paragraph 1(b):"(b) In any other manner interfering with, restrain-ing, or coercing employees in the exercise of rightsguaranteed them in Section7 of the Act."2.Substitute the attached notice for that of theAdministrative Law Judge.1The Respondent has, excepted to certaincredibilityfindings made bytheAdministrative Law Judge It is the Board's established policy not tooverrule an Administrative Law Judge's resolutions with respect to credibili-ty unless the clear preponderanceof all ofthe relevant evidence convinces usthat the resolutions are incorrect.Standard DryWall Products,Inc.,91NLRB 544 (1950), enfd. 188 F.2d 362 (C.A. 3, 1951). We have carefullyexamined the record and find no basis for reversing his findingsAlthough the Administrative Law Judge found that the Respondent hadviolated Sec 8(a)(I), he failed to enter thebroad, order that is part of theappropriate remedy for this unfair labor practice.We therefore substitute theattached notice for that of the Administrative Law Judge.2Since the Administrative Law Judge's findings clearly establish that theRespondent had violated Sec. 8(a)(1) of the Act by discharging GeraldineRobeson,and since the remedy he proposed would be the same in any event,we find it unnecessary to rule on his finding that the Respondent had alsoviolated Sea 8(a)(3) by the same conduct.Member Jenkins would adopt the227 NLRB No. 2NOTICE To EMPLOYEESPOSTED BYORDER OF THENATIONAL LABOR RELATIONS BOARDAn Agency of the United States GovernmentAfter a hearing at which parties had the opportunityto give evidence, it has been decided that we, RetailClerks Union, Local 588, Retail Clerks InternationalAssociation,AFL-CIO, have violated the NationalLaborRelationsAct and we have .been ordered topost thisnotice.We intend to abide by the following:WE WILL offer full andimmediatereinstatementtoGeraldine Robeson without prejudice to herseniority or other rights and privileges,dismissing,if necessary, any employee hired subsequent to theday she was wrongfully discharged.WE WILL make Geraldine Robeson whole forany loss inwagesshe may have suffered as a resultof her wrongful discharge, including all regularlypaid employee benefits such as insurance, pen-sions,and vacations.WE WILL NOT discharge Geraldine Robeson, orany other employee, for engaging in protectedconcerted activity intended to improve the wagesand other working conditions of our clericalemployees.WE WILL NOT inanyother manner interferewith,restrain,or coerce our employees in theexerciseof their Section 7 rights as set forth in theNational Labor Relations Act.RETAIL CLERKS UNION,LOCAL 588,RETAILCLERKS INTERNATIONALASSOCIATION,AFL-CIODECISIONSTATEMENT OF THE CASEJAMEST.RASBURY, Administrative Law Judge: Thismatter-was heardin Sacramento,California, on April 29and 30 and May 3, 1976, basedon a chargefiled on July 8,1975, by Geraldine Robeson, an individual,against heremployer, the Retail Clerks Union, Local 588, Retail ClerksInternational Association,AFL-CIO (herein Employer orRespondentEmployer),allegingwrongful terminationbecause ofher protected concerted activity. On February20, 1976, a complaintissued alleging theEmployer to haveviolated Section8(a)(1) and (3) of the National LaborRelationsAct, asamended,29' U.S.C., § 151,et seq.,hereinaftercalled theAct.The Respondent'sansweracknowledged the requisitejurisdictionaldata and thesupervisoryand agency statusof Ralph Williams, president 8DECISIONSOF NATIONALLABOR RELATIONS BOARDof the Employer, but denied that Robeson had beenterminated because she engaged in protected activities inviolation of the Act as alleged.Helpful briefs were received from the General Counsel,the Charging Party's counsel, and the Respondent Employ-er.These have been carefully considered. and weighed andafter due consideration of the entire record and the exhibitsreceived, I make the following:FINDINGS OF FACT1.JURISDICTIONThe Respondent is, and at all times material herein hasbeen,a labor organizationaffiliated with theRetail ClerksInternationalAssociation,AFL-CIO,with itsprincipalplace of business in Sacramento,California,where it isengaged in organizing unrepresented employees and inrepresenting its members and other employees in collectivebargainingwith various employers concerning wages,hours,and other terms and conditions of employment.During the past calendaryear,in the course and conduct ofitsoperations,theRespondent Employer received grossincome in excess of $500,000,of which an amount in excessof $50,000 was remitted to the Retail Clerks InternationalAssociation in Washington,D.C. During thepast calendaryear,the Employer maintained collective-bargaining agree-ments with Raley's, Inc.,and SafewayStores, Inc., each ofwhom received gross revenues in excess of $500,000 andpurchased productsvaluedin excessof $50,000 fromsuppliers located outside the State ofCalifornia,or fromsuppliers from within the State ofCaliforniawho obtainedsuch products from outside the Stateof California. On thebasisof these admitted facts, I fmd the RespondentEmployer is,and at all times material has been, anemployer engaged in commerce and in operations affectingcommerce within the meaning of Section2(2), (6), and (7)of the Act.II.THE ISSUES1.What was the true motivating factor causing thedischarge of Geraldine Robeson?2.Were Robeson's activities of the type falling withinthe protection of the Act?3.Has Robeson's conduct - either before or after herdischarge- been such as to deny her reinstatement orbackpay?III. THE ALLEGED UNFAIR LABOR PRACTICESA.The EvidenceGeraldineRobeson was first employed as an officeclerical employee by the Respondent Employer in 1964 andremained so employed until June 1$, 1975.1 At all timesmaterial herein Robeson's immediate superior was RoseParino, the office manager, who in turn reported to RalphWilliams, president and chief executive officer of theRespondent Employer. The employees are not representedby a collective-bargaining agent and there is no require-ment to be a member of any union, although Robeson hasat all times during her employment been a member ofRetail Clerks Local 588.Robeson testified that when she was initially hired byJames Alexander, the then chief executive officer of theRespondent Employer, she was advised that her rate of paywould always be that of a journeyman food clerk, aclassification of employee represented by the Union (theEmployer) in the retail food industry. During the first 4years of her employment, Robeson was so paid, but in 1968Ralph Williams became the Employer's chief executiveofficer and he instituted changes in the wage structure forthe office personnel. The office wage rates were madeuniform and a reduction in weekly hours from 40 to 35hours occurred. Although the hours were reduced, theoffice employees nevertheless continued to receive the sameweekly wage rate as they had received for the 40-hour week,thus making theirhourly ratesubstantially higher than thehourly rate received by the journeyman food clerks. In 1971the office employees received an hourly wage increase,causing their rate to be comparable to the journeyman foodclerks (who had received an increase pursuant to negotia-tions-between this Employer and the retail food employers).However, there was a substantial difference in the take-home pay because the journeyman food clerks wereworking a 40-hour week while the office employees of theRespondent Employer were only working a 35-hour work-week.Itwas this difference in take-home pay and the knowl-edge that the Employer's business agents' were still beingpaid in accordance with the manager's rate as set forth inthe 'food employers' contract that caused employees ElaineKeech, Thelma Hemmitt, and Geraldine Robeson to meetatKeech's home to discuss and consider what course ofaction they might take toward enhancing their take-homepay. The employees decided to discuss the matter withOfficeManager Rose Parino, and, on February 14, 1974,this was done.2 Mrs. Parino took, the employees' request forchange in pay to Mr. Williams, who in turn considered thematter with the Union's executive board at their Februarymeeting.3 No change in pay resulted from this effort.iMostof the relevant and significant events to be discussedandconsidered herein occurred during theyear1975 and, unless otherwiseindicated, all dates hereinafter shall be in the year 1975.2There is some insignificant conflict as to whether the employees wantedto work the additional 5 hours per week and thus have the same take-homepay, or whether they wanted to have their hourly rate increased so that theywould have the same take-home pay as thejourneyman food clerks but onlywork 35 hours. I regard this minor conflict in the evidence as ununportant,because, regardless of the individual solution desired or proposed by each ofthe employees, such conduct amounted to concerted activity for the purposeof increasing their take-home wages.3There was evidence introduced that on February 21, the morningfollowing the executive board meeting, Williams told Robeson that she wasbeing relieved of her duties of preparing the news column submitted to theunion newspaper for publication to all union members. I have tended tototally ignore this incident because the Employer had a right to change theduties of the employees and because its reason for doing so is a logical one. RETAIL CLERKS UNION, LOCAL 5889On- March 7, 1974, Robeson appeared before the Em-ployer's executive board to voice her complaints regardingthe difference in pay between the journeyman food clerksand the Employer's office clericals (see CP Exh. 1 for acomparison of the hourly rates of the food clerks and theoffice clericals as well as the weekly. and annual differencesin take-home pay during the period from 1965 through1974). At this meeting Robeson was informed by Williamsthatmembership in the Union was not a -condition ofemployment and offered her a withdrawal card. In rejectingher request for an increase in take-home pay, Robeson wasadvised that anyone who was dissatisfied with the workingconditions in the -office could seek employment elsewhere.On August 8, 1974, Robeson appealed what she consid-ered to be a discriminatory wage reduction by the Employ-er to the Employer's international organization, the RetailClerks International Association, AFL-CIO (G.C. Exh. 2).On October 22, 1974, Respondent's international presidentreplied to the Charging Party, upholding the Employer'sposition(G.C. Exh. 3). On November 5, 1974,Robesonagain wrote Respondent's international president protest-ing the continued loss of the 5 hours' difference in take-home pay and what she believed to be generally discrimina-tory _conduct toward the women office clericals of theEmployer (G.C. Exh. 4).As indicated earlier, the charge in this case was filed onJuly 8, 1975, and all of the above-related activity servesonly as background for the relevant events occurring in1975.On May 7, Mrs. Robeson appeared before theUnion's executive board, but departed without explainingher reason for appearing at the meeting. According to theevidence,Mrs. Robeson had appeared in order to askquestions concerning matters she did not understand, butbecame disturbed at the tone of voice used by Mr. Williamswhen she askedwhy the executive board hadgone into"executivesession," thereby excluding Elaine Keech fromthemeeting. The next evening at a general membershipmeeting of the Union, Robeson spoke from the floor andquestioned the Employer's officers as to why the malebusiness agents had been given a cost-of-living increase andthe female office workershad notreceived a similar cost-of-living increase. She was informed by Williams that theexecutive board felt that the office workers were adequatelycompensated and those who were unhappy might seekemployment elsewhere and should do so since some ofthem appeared to be dissatisfied (see Resp. Exh. 3).The following morning Robeson engaged in a conversa-tion with Paul Frazelle, a former business representative,currently retired as of January 1,. 1976, wherein Frazellerelated that in response to a question from him, Robesonstated thatWilliams was wrong, "the whole operation iswrong. And we will destroy the wrong. And he will bedestroyed with'it." According to Frazelle in this conversa-tion Robeson threatened to run for office against Williamsif necessary. Robeson denied that she said she was trying todestroyWilliams, but only said she wanted to destroy thewrongsthatare createdby discrimination.On June 5,Robeson gavea speech before the coalition oflabor union women in Sacramento,an organization com-posed of activist women who are union members. Thespeech not only told of the problems encountered by Mrs.Robeson and the other female office clericals with heremployer,but was critical of Williams as an employer and aunion leader.The general tenor of Robeson's remarks wasthat his conduct as an employer was inconsistent with theprinciples to which he was obligated as a union leader. (SeeG.C. Exh. 5 for copy of the speech.) Following the speechtherewas a question-and-answer period and Robesontestified that Rose Parino acknowledged that the substan-tive content of the speech was true and this statement byRobeson was not denied during the course of Rose Parino'stestimony.The following morning Parino requested a copy ofRobeson's speech for Mr. Williams, but' Robeson said shewas not interested in giving him a copy as it was somethingshe had done on her own time.Sometime during thefollowing week Williams personally requested a copy of thespeech, at which time Robeson told him that she was notgiving out copies of the speech as it was not done for theUnion or on union time.The official reporter for the membershipmeetings wasRose Parino, who took notes in longhand and then usuallydictated them to one of the stenographers, frequently Mrs.Robeson. This procedure was followed for the May 8generalmembership meeting at which it has heretoforebeen indicated Robeson raised the question concerning thecost-of-living increase for the business agents but none forthe office clerical employees. Apparently there was no rushin the typing of the minutes and Mrs. Robeson did nottranscribe her shorthand notes until June 9 in order forthem to be ready for approval at the membershipmeetingto be held on June 12. This procedure frequently resulted inone more rough drafts being prepared by Mrs. Robesonbefore she presented the minutes to Mrs. Parino for herapproval, who in turn might make further corrections. Aftertyping the final corrected version of the minutes to besubmitted to the membership, Robeson went to thephotocopy machine to make a copy for herself, inasmuch asshe was personally involved in what had transpired at theMay 8 meeting and was quoted in the minutes (see Resp.Exh. 3). Rose Parino saw Robeson at" the photocopymachine and asked what she was doing. Parino toldRobeson that she was not allowed to have copies of her(Parino's)minutes.Robeson expressed some surprise andsaid that she had been permitted to keep a copy of earlierminutes when she had been involved in relevant conversa-tion as reflected in the minutes at the meeting in 1974. Thisconversation resulted in Parino becoming slightly upset andexpressing the fact that she felt her honesty was beingquestioned by Robeson.The events which followed immediately thereafter arerather bizarre. Robeson testified that her usual practice wasto destroy or dispose of each rough draft as she sought toobtain a satisfactory copy. On Wednesday morning, June11,Robeson opened her desk drawer where she saw one ofthe earlier rough draft copies of the minutes. This surprisedher as it had been her custom to throw the discarded roughdrafts into the wastebasket, which she proceeded to do withEven as background evidence this incident in no way reflects discriminatoryconduct under the Act 10DECISIONSOF NATIONALLABOR RELATIONS BOARDthis particular copy. Later, she removed this rough draftcopy from the wastebasket so that she could take the roughdraft with her during the lunch hour and read it in order toreview the remarks attributed to her. When the ChargingParty returned from lunch, Williams and Parino asked herwhere the rough draft was, ,to which she replied it was in hercar.They asked her to get the rough draft, which she did,and return it to them. Williams asked Parino to write thisinstance up, to which Robeson objected because she had, noknowledge of any rule which she might have violated.Elaine Keech also testified that she had no knowledge ofany such rule which would have prevented Robeson fromremoving the rough draft copy of the minutes from theoffice.-Parino admitted that she was intentionally snooping atthe time she looked in Robeson's desk and saw the roughdraft copy in the center drawer. She testified that she firstdiscovered this rough draft copy in Robeson's desk oneither the evening of June 9 or the morning of June 10, butsaid nothing to Robeson. Panno further acknowledged thatwhen she discovered the rough draft to be missing on June11 she reported the incident to Williams without awaitingan explanation from Robeson concerning the rough draft.The chain of events strikes me as being most unusual and,in view of my belief that Robeson was an honest andcandid witness, I am disposed to feel that someone "set herup "On June 17 Williams instructed Panno to seek astenographic replacement who came to work on June 18.About 4 p.m. in the afternoon on June 18, Williams advisedRobeson she was being discharged immediately. BeforeWilliams could explain further, Robeson abruptly stood upand left.Williams testified that he attempted to tell her thereason for her discharge, which at the hearing Respondentcontended was misconduct and insubordination, but allthat he was able to relate to her was that she was beingdischarged "for the good of the Union."B.Respondent's ArgumentsThe Respondent contends that Mrs. Parmo announced toWilliams that she intended to resign on either June 12 or 13,after nearly 19 years of employment with the Umon,becauseshe could not take any more of the constantharassmentwhich she believed stemmed from Mrs. Robe-son.Williamstold Parino to consider the matter furtherover the weekend and they would discuss her possibleresignationthe following week. The following Monday,June 16, Williams learned of the conversation betweenFrazelle and Robeson (which has heretofore been set forth)wherein thereis someconflict as to whether Robeson saidshe wantedto destroy the wrongs created by the discrimina-tion or whether she said Williams was wrong and she woulddestroy, him. Following these events, Williams consultedwith his labor attorney,seekingadvice regarding thepossible discharge of Robeson and was told that he couldproperly discharge her for misconduct and insubordination.Itwas on June 17 that he then asked Parino to obtain some4Alleluia Cushion Co, Inc,221 NLRB 999 (1975)5The relevantportion ofSec. 10(b) reads asfollows"Provide4That nocomplaint shall issuebased upon any unfair labor practice occurring morethan 6 monthsprior to the filing of the charge with the Board and the serviceof a copy thereof upon the person against whom such charge is made... "extra stenographic help and on June 18 advised Robesonthat she was being terminated.The Respondent argues first that (1) the General Counselhas failed to show by a preponderance of the evidence thatRobeson's discharge was unlawfully motivated; (2) Robe-son's conduct was neitherconcertedprotected activity noractivityon behalf of, or in the interest of, a labororganization; (3) and, finally, the Employer was justified indischarging Robeson because of her own misconduct andthe Board is without authority to substitute its judgment forthe Employer's as to what constitutes reasonable groundsfor discharge. Finally, the Respondent argues that even if itbe determined that Robeson was discharged in violation ofthe Act, she should not be ordered reinstated to her jobbecause she has engaged in egregious conduct toward heremployer by disparaging the Employer's business(Fire-house Restaurant,220 NLRB 818 (1975)). The allegedegregious conduct toward the Employer by Robeson stemsfrom the picketing of the Employer's offices and thedistribution byMrs,Robeson of two handbills whichappear in the record as Respondent's Exhibits 1 and 2.AnalysisA resolution of this case to a large extent depends on theresolution of the credibility of the various witnesses. I findGeraldine Robeson to be an enthusiastic, oftentimes overlyzealous, and naive person,but entirely sincere and honestin her beliefs and testimony.Her testimony is to becredited. Robeson's difficulties in her employment began in1974,when she and two other office clerical employees,acting in concert,decided to seek restoration of their take-home pay on a basis comparable with the journeyman foodclerks.While the other two employees were not so deter-mined in their presentation to the various levels of theEmployer'smanagement,nevertheless, I am convincedfrom all of the testimony and evidence presented to me thather conduct was on behalf of all the office clericals and wasof a protected concerted nature.The absence of anyoutward manifestation of support for her efforts is notsufficient to establish that the Respondent's employees didnot share her interest or support her efforts to increase thewages.4,While Mrs. Robeson's initial efforts were outside ofthe 10(b)penod,5 her efforts to speak out on the allegeddiscriminatory conduct of the Employer in granting a cost-of-living wage increase to the business agents while failingto do so for the office clericals was a continuation"of thissame effort to improve the wages of the women officeworkers.The Supreme Court has held that employees of a unionhave the same right as any other employees and when anemploying union discharges an employee for protectedconcerted activities it violatesthe ActsThe critical ques-tion is whether Robeson acted in good faith on behalf ofherself and her fellow office clerical employees for_ therights she felt they were all entitled to. In my opinion therecord supports the conclusion that Robeson was at alltimes acting in good faith and that her conduct falls within6Office EmployeesInternational Union Local No 11 v N L.R B.,353 U.S.313(1957) RETAIL CLERKS UNION, LOCAL 58811the limitsof concerted activity as set forth in Section 7 ofthe Act.It seems incredible that after 10 years' employmentwithout one single word, either oral or written, in the natureof a reprimand regarding the quantity or quality ofRobeson's work, she should suddenly become a disruptiveemployee, guilty of misconduct and insubordination. I findthe RespondentEmployer's alleged reason for her dis-charge to be a pretext. In my opinion, based on all theevidence, the true motivating force causing the discharge ofGeraldine Robeson was her persistence in speaking out onbehalf of the women clericals in an effort to raise theirwages and tocorrect what she believed to be discriminatorywage policiesbetween the business agents and the officeclericals.Ihave carefully considered Robeson's conductand testimony as she appeared before me on 3 days as wellas the contentsof Respondent's Exhibits 1 and 2, which arepamphlets that Robeson distributed after her discharge,and Ican find nothing there which I believe to be offensive,defamatory, and so opprobrious as to remove her conductfrom the protection of the Act.The Respondentcounsel's reliance onN.LKB. v. OgleProtection Service, Inc.,149 NLRB 545 (1964), 375 F.2d 497(C.A. 6, 1967), cert. denied 389 U.S. 843, is misplaced.While the principles enunciated in that case are valid, theparticularcase turned on the resolution of the true motivefor the discharge which the Administrative Law Judge andthe Boardfound to have been for valid reasons notprotected by the Act. (I.e., good cause. One of thedischargeeswas fired for drinking on the job and the otherfor failure to perform his duties. Both were relatively short-term employees.) In the instant case, while it is recognizedthat all employees must be amenable to the instructions andorders of the employer, nevertheless, when the record failsto reveal a single instanceof reprimand or criticism over a10-year period, a sudden discharge for a reason expressedas "for the good of the union" (this must be translated as:"for the good of the employer") is worthy of microscopicinspection. I have examined all of the evidence carefully,based on the logic of probability under all the circumstanc-es, and it seemsreasonable to infer that the Respondent'sreal reason for discharging Robeson was her persistence inseeking awage adjustment for the office clericals.The Robeson bulletin of March 28, 1976, makes no directaccusationsthat eitherWilliams or the Respondent wasresponsiblefor the threat on her son's life, but merely setsforth the facts of the threat and then suggests that it couldhave occurred because of her dispute with the labor unioninvolved. InBlue Jeans Corporation and Whiteville Manufac-turing Company,170 NLRB 1425 (1968), the Board heldthat an employee who had threatened to "kill the SOB"who had informed the employer that she was soliciting forthe unionand threatened a supervisor with a pair of scissorswouldnotforfeither right to reinstatement, since hermisconductwas provoked by her employer's unfair laborpractices.In so holding, the Board quoted in part fromN.LR.B. v. M & B Headwear Co., Inc.,349 F.2d 170 (C.A.7O'Daniel Oldsmobile, Inc,179 NLRB 398 (1969).s In the eventno exceptions are filed as provided by Sec. 102 46 of theRules and Regulationsof the National Labor Relations Board, the findings,conclusions, and recommended Order herein shall, as provided in Sec 102 484, 1965), as follows: "An employer cannot provoke anemployee to the point where she commits such an indiscre-tion as is shown here and then rely on this to terminate heremployment. . . . The more extreme an employer's wrong-fulprovocation, the greater would be the employee'sjustified sense of indignation- and the more likely itsexcessive expression. To accept the argument addressed tous by the Company would be to provide employers amethod of immunizing themselves from the real sanction ofSection 8(a)(3). . . . [R]efusal to reinstate her would put apremium on the employer's misconduct." After a carefulexamination of all of the evidence, I find nothing in thiscase so flagrant as to render Robeson unfit for furtherservice or to excuse the Respondent from its obligationtoward this wrongfully discharged employee.?CONCLUSIONS OF LAW1.The Respondent Employer, Retail Clerks Union,Local 588, Retail Clerks International Association, AFL-CIO, is an employer engaged in commerce within themeaning of Section 2(2), (6), and (7) of the Act.2.By discharging Geraldine Robeson on June 18, 1975,because she was actively and concertedly seeking toimprove the wages and working conditions of the officeclericals, theRespondent has interfered with Robeson'sSection 7 rights of the Act and thereby violated Section8(a)(1) and (3) of the Act.3.The aforesaid unfair labor practice is an unfair laborpractice affecting commerce within the meaning of Section2(6) and (7) of the Act.TIE REwDYHaving found that Respondent engaged in, and isengaging in, certain unfair labor practices, it will berecommended that it cease and desist therefrom and takecertainaffirmativeaction necessary to effectuate thepolicies of the Act.The Respondent unlawfully discharged Geraldine Robe-son in violation of Section 8(a)(1) and (3) of the Act and itwillbe recommended that the Respondent offer herimmediate and full reinstatement to her former or substan-tially equivalent position, without prejudice to her seniorityor other rights and privileges, and make her whole for anyloss of earnings or any other monetary losses she may havesuffered as a result of such discrimination from the date ofher discharge until reinstated. Any backpay will be deter-mined in accordance with the formula set forth inP.W.WoolworthCompany,90NLRB 289 (1950), andIsisPlumbing & Heating Co.,138 NLRB 716 (1962).Upon the foregoing findings of fact, conclusions of law,and the entire record, and pursuant to Section 10(c) of theAct, I hereby issue the following recommended:ORDERSThe Respondent, Retail Clerks Union, Local 588, RetailClerks International Association, AFL-CIO, Sacramento,of the Rules and Regulations, be adopted by the Board and become itsfindings, conclusions, and Order, and all objections thereto shall be deemedwaived for all purposes. 12DECISIONSOF NATIONALLABOR RELATIONS BOARDCalifornia, its officers, agents, successors, and assigns,shall:1.Cease and desist from:(a)Discharging Geraldine Robeson, or any other em-ployee, for engaging in protected concerted activity intend-ed to improvethe wagesof the office clericals employed bythe Respondent.(b) In any like or related manner interfering with,restraining,or coercing employees in the exercise of rightsguaranteed them in Section 7 of the Act.2.Take the following affirmative action which isnecessary to effectuate the policies of the Act:(a)Offer to Geraldine Robeson immediate and fullreinstatementto her former or substantially equivalentposition without prejudice to her seniority or other rightsand privileges and make her whole for any loss ofearningsor other monetary losses suffered by her in the manner setforth in the section above entitled "The Remedy."(b) Preserve and, upon request, make available to theBoard or itsagents, for examination and copying, allpayroll records, social security payment records, timecards,personnel records and reports and all other recordsnecessary for determination of the amount 'of backpay dueand the right of reinstatement under the terms of thisrecommended Order.(c) Post at its principal office in the city of Sacramento,California, on the bulletin board, and all such other placesas the usual notices to employees are posted, copies of theattached noticemarked "Appendix."9 Copies of suchnotice, on forms provided by the Regional Director forRegion 20, after being signed by an authorized representa-tive of the Respondent, shall be posted by the Respondent,immediately upon receipt thereof, and be maintained by itfor 60 consecutive days thereafter. Reasonable steps shallbe taken by the Respondent to insure that said notices arenot altered, defaced, or covered by any other material.(d)Notify the Regional Director for Region 20, inwriting,within 20 days from the date of this Order, whatsteps the Respondent has taken to comply herewith.9 In the event that the Board's Order is enforced by a Judgment of ato a Judgment of the United States Court of Appeals Enforcing an Order ofUnited States Court of Appeals, the words in the notice reading "Posted bythe National Labor Relations Board."Order of the National Labor Relations Board" shall read "Posted Pursuant